It appears from the record that this cause was tried and determined in the lower court on December 10, 1929, wherein the plaintiff (appellee) was awarded $400 as damages suffered as a result of a collision between appellant's truck and the automobile of appellee. On February 2, 1930, an appeal was taken to this court, and the cause here submitted on November 28, 1930. The submission was upon "motion and merits." The motion by appellee to affirm the judgment in the lower court is predicated upon several grounds, but the first ground thereof is sufficient of itself and necessitates the granting of the motion to affirm. This ground as stated is: "Because there are no assignments of error in the record as the law requires." Investigation discloses that no error has been assigned. The failure of appellant to assign errors requires the affirmance of the judgment of the lower court, from which this appeal was taken. Williams v. Ensley Motor Co., 19 Ala. App. 57,94 So. 612; Supreme Court Rule 1; Nichols v. Hardegree, 202 Ala. 132,79 So. 598, and cases cited.
Motion granted, judgment affirmed.
Affirmed.